Title: From Thomas Jefferson to Richard Adams, 18 December 1794
From: Jefferson, Thomas
To: Adams, Richard



Dear Sir
Monticello Dec. 18. 94.

I received by the post of the day before yesterday a letter from Colo. Skipwith, covering one from you on the subject of a judgment recovered by Mr. Short against Dr. Griffin, and which you advise him may be recovered out of a debt due to Dr. Griffin at Baltimore. Being appointed by Mr. Short his Attorney in fact, and being totally uninformed of the ground on which this demand rests, I must ask your friendly information concerning it, with sufficient fulness to instruct his attorney at Baltimore to proceed on it. I shall chearfully co-operate with you in any thing which you may desire for facilitating the recovery of your own demand as well as Mr. Short’s, which may consist with his interest. You will receive this probably on Saturday evening, and our post comes out early Monday morning; so that if you could have the goodness to write on Sunday the necessary information for me I shall receive it directly. I am with great esteem Dear Sir Your friend & servt

Th: Jefferson

